DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on July 7, 2022, is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.

Status of Claims
This action is in reply to the Response to the Election/Restriction Requirement filed on July 7, 2022. Claims 1-12 are Withdrawn, claims 13-20 are Original; and claims 21-62 are Canceled. Claim 1-20  currently pending; claims 13-20 have been examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (“IDS”).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by the Applicant in an IDS, they have not been considered.
Drawings
Examiner sets forth NO OBJECTIONS to the drawings. However, Examiner recommends reviewing them to ensure that each line is sufficiently heavy to allow reliable reproduction. The images appear fuzzy to the Examiner, but this is likely a system-specific issue and not a problem with the actual drawings.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., ¶125). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the terms Wi-Fi®, BLUETOOTH®, BLE®, IoT®, 5G®, and POCKET NURSE®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is also objected to because of the following informalities: 
In ¶126, the extraneous word “HERE” should be removed.
In ¶155, the asterisk should be removed to correct a typographical error.  
Appropriate correction is required.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  
In claim 13, line 4, there is insufficient antecedent basis for the term “the outer surface of the shell.”
Claims 14-20 are also objected to for their incorporation of the above through their dependencies of claim 13.
In claims 15 and 16, the hyphen should be removed so that the terms are “hard[[-]] shell material” and “soft[[-]] shell material” because the words “hard” and “soft” respectively modify the whole term “shell material,” not just the term “shell.”
In claim 15, line 3, the phrase should read, “based on [[the]]a soft shell material in the second region” to establish the antecedent.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 17, and 12 of U.S. Patent No. 10,380,921 (“the ’921 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the ‘921 Patent fully encompasses broader claim 13 of the instant application.
Claims 17 and 12 of the ‘921 Patent fully encompass respective broader claims 17 and 18 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the phrases should read, “with the one or more image units” and “the one or more interface devices” in order to refer properly to the antecedent and not unintentionally reduce the scope of the claim by the subsequent recitation of a plurality (i.e., excluding embodiments with just one). 
Claims 14-20 are also rejected for their incorporation of the above through their dependencies of claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 (Withdrawn).
Claims 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0379901, Welch et al. (“Welch I”).
Regarding claim 13 (Original), Welch I teaches a patient simulation system for medical training (physical-virtual patient bed system, Title, FIG. 3), comprising: a shell comprising a physical anatomical model of at least a portion of a patient's body (patient shell 10, FIG. 3), the shell adapted to be illuminated to provide one or more dynamic images viewable on the outer surface of the shell (shell 10 is illuminated from below by one or more image projectors 20 adapted to render dynamic patient imagery onto underside of shell so that images appear on outer surface of shell in realistic manner, ¶34); an image system comprising one or more image units adapted to render the one or more dynamic images viewable on the shell (projectors 20 adapted to render dynamic patient imagery onto underside of shell so that images appear on outer surface of shell in realistic manner, ¶34); one or more interface devices located about the patient system to receive input and/or provide output (sensory devices 22, interactive devices 24, FIG. FIG. 1, ¶33); and one or more computing units in communication with the image units and interface devices, the computing units adapted to provide an interactive simulation for medical training (one or more computing units 16 communicate with projectors 20 and other sensory devices 22 and interactive devices 24 to provide interactive simulation, FIG. 1, ¶33; patient simulation system for healthcare training, Abstract).  
Regarding claims 17 and 18 (Original), Welch I teaches wherein the shell is a patient virtual overlay adapted for overlaying a replica or real body part, wherein the system comprises a mannequin replicating a patient body comprising a shell of at least one body part (physical-virtual overlay shell conforms over or around a body part of a real human or a mannequin, ¶67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Welch I as applied to claim 13 above, and further in view of U.S. Patent Pub. No. 2012/0038739, Welch et al. (“Welch II”) and Chinese Patent Pub No. CN 212750132 U, Wang (“Wang”) (page numbers refer to translation).
Regarding claims 14 and 15 (Original), Welch I teaches wherein the shell [has] a first region having a first level of deformity over a first portion of the patient's body, wherein the first level of deformity is based on a hard shell material in the first region (shell 10 may be molded from plastic, e.g., a vacuformable material such as acrylic, butyrate, or PETG, ¶40; these materials are inherently rigid at least once molded, i.e., they have a first level of deformity which is at least low).
Welch I may not explicitly teach wherein the shell is deformable and [has] a second region having a second level of deformity over a second portion of the patient's body, wherein the second level of deformity is based on [a] soft shell material in the second region. However, Welch II teaches shader-lamps-based physical avatars of real and virtual people (Title) and that avatar body parts or other objects can be made to contract, expand, or deform in order to accommodate people of different sizes, to give the appearance of breathing, or to open a mouth (¶78, emphasis added). Further, Wang teaches a patient simulator (simulated human body model 9, FIG. 1) with vinyl or silicone rubber skin, polyurethane foam subcutaneous tissues and muscles, and heat-sealed thermoplastic polyurethane film for lung sacs 41-1, 41-2 (p. 3, Translation). When lung sacs 41-1, 41-2 receive air from bellows 22 through connected air duct 37 (FIG. 4), the lung sacs 41-1, 41-2 inflate and expand, and the chest is raised to simulate an inhalation movement (p. 4, Translation, FIG. 4). Similarly, when air is sucked back into bellows 22, the lung sacs deflate and the chest lowers, simulating an exhalation movement (p. 4, Translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one additional region of deformity (e.g., flexible chest wall) in the shell in order to yield the predictable results of being able to give the appearance of breathing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Welch I in view of  Welch II and Wang as applied to claims 13-15 above, and further in view of WIPO Publication No. WO 2014/186853, Varela Velho et al. (“Varela”).
Regarding claim 16 (Original), Welch I teaches wherein the shell comprises the hard shell material (shell 10 may be molded from plastic, e.g., a vacuformable material such as acrylic, butyrate, or PETG, ¶40; these materials are inherently rigid at least once molded, i.e., they have a first level of deformity which is at least low).
Welch I may not explicitly teach that the shell defines one or more gaps adjacent the second region to position the soft shell material. However, Varela teaches a patient torso simulator 9 which is a hollow rigid body with windows 11-15 (i.e., “gaps”) which receive disposable parts 31 (p. 3, Translation). Having just the parts that the trainees work on be disposable reduces costs (the “permanent material” is not damaged during training, and the disposable parts can be replaced, p. 3). Disposable parts 31 are made from a self-healing split plastic molding 28 sandwiched around the elastic parts which simulate the human tissues (p. 4, Translation). These tissues allow the practice of incision and suturing, for example, and realistically simulate the human tissues (p. 5, Translation). In other words, the disposable parts 31 that cover the windows are softer than the hollow rigid body. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a hard shell material for the shell and include windows or “gaps” for the disposable, softer, replaceable materials that more realistically simulate human tissues in order to yield the predictable results of reducing costs.
Welch I may not explicitly teach wherein the interface device comprises an air blower configured to direct air into the one or more gaps to deform the soft shell material and simulate a breathing patient on an undersurface of the second region of the shell to provide the second level of deformity. However, as discussed regarding claim 13, Welch II teaches that avatar body parts or other objects can be made to contract, expand, or deform in order to give the appearance of breathing (¶78). Further, as discussed regarding claim 15, Wang teaches a patient simulator (simulated human body model 9, FIG. 1) that simulates inhalation and exhalation movements: simulated lung sacs receive air from a bellows, and the expanding and contracting of the simulated lung sacs raises and lowers (i.e., “deforms”) the chest (p. 4, Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include an air blower (e.g., “bellows”) configured to direct air into a window (i.e., “gap”) to deform simulated lungs sacs and/or the simulated chest wall in order to yield the predictable results of giving the appearance of breathing.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Welch I as applied to claim 13 above, and further in view of U.S. Patent Pub. No. 2016/0314712, Grubbs (“Grubbs”).

Regarding claims 19 and 20 (Original), Welch I teaches wherein the shell comprises one or more interchangeable parts (interchangeable parts of human-shaped shells, claim 5). 
Welch I may not explicitly teach wherein each interchangeable part includes identifying indicia such that the one or more interface devices are configured to read the identifying indicia when the interchangeable part is connected to the shell and further configured to transmit a signal to the computing unit with the read identifying indicia, wherein the identifying indicia is one of an optical tag or RFID (Radio Frequency Identification) tag and wherein the interface device is a reader of the one of the optical tag and RFID tag. However, Grubbs teaches a modular surgical simulator in which the tissue, organs, and/or organ blocks are included in a mannequin to provide a more realistic surgical experience (¶85). Modules including the tissue, organs, and/or organ blocks, along with the quick connections to sources of gas, vacuum, and/or animal or fake blood, can be quickly inserted into a relevant portion of a segmented mannequin, connected via one or more quick connect fittings to corresponding fittings on a convenient umbilical cable port to quickly prepare a mannequin for simulated robotic surgery (¶86). The packaging carrying the module may include a bar code, data matrix code, other optical code, or other machine readable data storage device that is accessed by a bar code reader or other reader device in data communication with the master-controller, and thus, data concerning this specific module can be made available to the master-controller and combined with other information gathered during the surgical simulation and made part of a data record for this training or certification session (¶87). Another option would be the use of a passive RFID label (¶87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical tag or RFID tag on interchangeable shell parts and a reader for the same in communication with the one or more computing units in order to yield the predictable results of being able to set up the mannequin for a selected training procedure quickly. 
Claims 21-62 (canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715